           Case 1:18-cr-00508-RJS Document 123 Filed 12/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

          -v-
                                                                           No. 18-cr-508 (RJS)
 SAUL CALONJES SALAS,                                                           ORDER

                                     Defendant.



RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt

                                                                        jes Salas with a medical evaluation and



                                   fails to point to any authority that would allow this Court to intervene and

order the Bureau of Prisons to take the requested action, and the Court is aware of none. See, e.g., United

States v. Goldman, No. 97-cr-

of appropriate medical care for a prisoner is entrusted to the judgment of the Bureau of Prisons. This Court

does not have the jurisdiction to enter the type of ord                               see also United States v.

Carneglia, 238 F. Supp. 2d 502, 503 (E.D.N.Y. 2003) (denying application for an order to allow prisoner

                                                                                                        t have

                                                  .



                                                      (1) provide authority under which the Court may grant the

relief sought and (2) address whether the government consents to such relief. The Clerk of Court is

respectfully directed to terminate the letter motion pending at Doc. No. 122.

SO ORDERED.

Dated:           December 16, 2020
                 New York, New York
                                                               RICHARD J. SULLIVAN
                                                               UNITED STATES CIRCUIT JUDGE
                                                               Sitting by Designation
